DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 17 April 2019 is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Claims 1-13 were originally filed on 17 April 2019.
Claims 1-13 were preliminarily amended.
Claims 1-13 remain pending and have been examined below.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 2, Applicant recites the limitation, “oriented two by two along opposite directions and arranged in a diametrically opposite position from one another.” (emphasis added), which appears to be relative and thus renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as arranged in an opposite position from one another.


Re claims 3-4, Applicant recites limitations dependent from claim 2 that fail to cure the deficiencies of claim 2, as shown above.  Accordingly, claims 3-4 are rejected for at least the same reasons as claim 2.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Madia et al., WO 2015/104728 A1 (hereinafter “MADIA”) in view of Brown et al., US 2010/0066590 (hereinafter “BROWN”).

Re claim 1, MADIA discloses a radar system ([008] – bistatic radar) comprising: 
a transmitting antenna comprising a plurality of linear arrays of transmitting antenna elements arranged on a generatrix of a truncated cone or on a cylindrical surface ([0012] – transmitting antenna columns directed along generatrix of truncated cone); 
a signal generator block operatively connected to the transmitting antenna and adapted to feed the transmitting antenna ([0015] – signal generator 4); 
a receiving antenna comprising a plurality of groups of linear arrays of receiving antenna elements arranged on the generatrix of the truncated cone or on the cylindrical surface ([0017] – receiving antenna array of columns directed along generatrix of truncated cone), wherein each group of linear arrays of receiving antenna elements may 
a signal processor operatively connected to the receiving antenna ([0026-0027] – signal processor 5); 
wherein the signal generator block is adapted and configured to feed the transmitting antenna so that the first and the second linear arrays of transmitting antenna elements emit respectively a first and a second electromagnetic radiation at a first and a second frequencies different from each other ([0015] – signal generator adapted to provide each active transmission module with RF modulated signals to be transmitted).
MADIA fails to explicitly disclose, wherein each group of linear arrays of receiving antenna elements is circumferentially interposed between a first and a second linear arrays of transmitting antenna elements.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system with a receiving antenna array that is circumferentially interposed between a first and a second linear arrays of transmitting antenna elements ([0055] – receive elements are staggered between the transmit elements around the cylindrical device).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to do so in order to reduce radiative coupling (BROWN at [0055]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known 

Re claim 2, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the transmitting antenna has a number of linear arrays of transmitting elements along opposite directions and arranged in a diametrically opposite position from each other ([0012-0015] – transmitting antenna with a number of arrays of columns to transmitting elements arranged around a truncated cone).
MADIA fails to explicitly disclose, wherein the transmitting elements are oriented two-by-two.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system structured with a 2X2 array of transmitting elements ([0050] – 2XN transmit array).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BROWN merely teaches that it is well-known to structure transmitting elements in a particular fashion.  Since both MADIA and BROWN disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 3, MADIA/BROWN renders obvious the system of claim 2, as shown above.  
MADIA further discloses wherein the transmitting antenna elements which are arranged in diametrically opposite positions emit electromagnetic radiations at a frequency ([0015] – RF modulated signal to be transmitted).
MADIA fails to explicitly disclose, wherein the transmitting elements emit electromagnetic radiations at a same frequency.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system wherein transmitting elements emit electromagnetic radiations at a same frequency ([0022] – transmit frequency and waveform is identical and synchronous for all elements).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BROWN merely teaches that it is well-known to structure transmitting elements in a particular fashion at a particular frequency.  Since both MADIA and BROWN disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, MADIA/BROWN renders obvious the system of claim 3, as shown above.  
MADIA fails to explicitly disclose, wherein the linear arrays of transmitting antenna elements are angularly spaced, two by two, by 90 degrees.
However, BROWN, in the same or in a similar field of endeavor, teaches a radar system wherein transmitting elements are arranged nxN (e.g., 2x2) angularly spaced by 90 degrees ([0015-0016] – nxN array of transmit elements; transmit range may be separated by, e.g., 90 degrees of azimuth).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar system of MADIA to include the particular structural design of BROWN.  One would have been motivated to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, BROWN merely teaches that it is well-known to structure transmitting elements in a particular fashion.  Since both MADIA and BROWN disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the signal processor comprises a full digital beamforming block adapted and configured to digitally synthesize a plurality of simultaneous and independent receiving beams ([0028]).

Re claim 6, MADIA/BROWN renders obvious the system of claim 5, as shown above.  
MADIA further discloses wherein each receiving beam is synthesized by processing signals provided by a plurality of linear arrays of receiving antenna elements consecutive to one another ([0028] – process digital samples numerically).

Re claim 7, MADIA/BROWN renders obvious the system of claim 6, as shown above.  
MADIA further discloses wherein for at least one of said receiving beams the linear arrays consecutive to one another belong to two distinct groups of linear arrays of the receiving antenna ([0023] – each reception column array containing multiple reception modules).

Re claim 8, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the linear arrays of the receiving antenna are adapted and configured to receive radar echo signals resulting from the reflection on a target of both said first and said second electromagnetic radiations ([0040-0041] – store echo signals) and wherein the radar echo signal processor is adapted and configured to: 
sample said received radar echo signals to obtain digital signals ([0020] – filter for signal sample); 
to carry out a digital filtering which allows extracting from said digital signals a set of digital samples containing information related to pulses transmitted by the first linear array of transmitting antenna elements and a set of digital samples containing information related to pulses transmitted by the second linear array of transmitting antenna elements ([0020] – bandpass filter).

Re claim 9, MADIA/BROWN renders obvious the system of claim 8, as shown above.  
MADIA further discloses wherein the linear arrays of the receiving antenna comprise a frequency down-conversion module adapted to convert said received radar echo signals into intermediate frequency analog signals, wherein said digital processing module is such to sample said intermediate frequency analog signals ([0019] – low frequency conversion block).

Re claim 10, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the number of linear arrays of the receiving antenna is much greater than the number of linear arrays of the transmitting antenna ([0023]).

Re claim 11, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses wherein the first and the second electromagnetic radiation are emitted simultaneously ([0029] – irradiated simultaneously).

Re claim 12, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses a vessel comprising at least one radar system ([0011] – bistatic radar on military vessel).
Re claim 13, MADIA/BROWN renders obvious the system of claim 1, as shown above.  
MADIA further discloses a land vehicle comprising at least one radar system ([0047] – bistatic radar on land vehicle).

ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0061948, Ton et al. – multi transmitter, multi receiver radar system.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648